El Jtjez Presidente Señor Del Toro,
emitió la opinión del tribunal.
Este pleito versa sobre daños y perjuicios. El 17 de abril de 1928 bubo un choque en la carretera insular No. 12, Km. 1, Hm. 3, entre un truck de la demandante que caminaba de San Juan a Bayamón y otro de la demandada que lo bacía en sentido contrario. Ambos sufrieron desperfectos, que-dando el de la demandante en la carretera sin poder caminar y continuando su marcha el de la demandada.
Alegando la demandante que el choque se debió a la ne-gligencia del chauffeur de la demandada en el manejo de su carro y que los daños sufridos montaban a $1,025, pidió a la corte que dictara sentencia condenando a la demandada a pa-garle la indicada suma y las costas del litigio. Contestó y contrademandó la demandada alegando que el choque no se debió a la negligencia de su chauffeur sino a la del chauffeur de la demandante y pidió a la corte que declarara la demanda sin lugar y condenara a la demandante a pagarle $91.50 por concepto de daños y perjuicios, más las costas del pleito.
Celebrado el juicio, la corte dictó sentencia declarando la demanda con lugar, pero fijando la indemnización a satisfa-cer por la demandada en $457, y desestimando la contrade-manda, con imposición de las costas a la demandada.
*6No conforme ésta interpuso el presente recurso de apela-ción señalando en su alegato la comisión de cinco errores.
El primero y el último se formulan así:
“I. La Corte erró y actuó con pasión, prejuicio y parcialidad al apreciar la evidencia en este caso y al decidir que el accidente a que se refiere este caso se debió a negligencia alguna imputable a los demandados, y al no sostener que el accidente en cuestión se debió única y exclusivamente a negligencia imputable a la demandante.
“V. La Corte erró al declarar con lugar la demanda radicada y al declarar sin lugar la contrademanda.”
Los errores se discuten extensa y Lábilmente en el .ale-gato, tan Lábilmente que Lemos llegado a veces a dudar de la justicia del fallo recurrido.
Sin embargo, cualesquiera que puedan ser las apreciacio-nes erróneas que contenga la opinión en que se funda la sen-tencia apelada, queda siempre el LecLo fundamental de que el juez dió crédito a los testigos de la demandante y no creyó a los de la demandada con excepción de su perito cuyo testi-monio siguió al fijar la cuantía de la indemnización. Y el juez que juzga originalmente el caso como tantas veces se La dicLo, está en mejores condiciones que el que interviene en apelación en el mismo para resolver sobre ese extremo.
Creída la prueba de la demandante, encontramos en ella elementos suficientes para sostener la sentencia recurrida.
Por ejemplo, el testigo Isaac Claudio que iba “dentro de la caja del truck (de la demandante) agarrado a la capota” dijo textualmente: “Nosotros íbamos de acá para allá y Lucas Desiderio iba sentado a mano izquierda y el Mack (el truck de la demandada) traía mucba velocidad y yo le dije a Lucas: ‘ Cuidado abí, mira que viene ese Mack y si nos llega a dar . . .’ Al venir como venía a gran velocidad, nos dió con la parte delantera.” El truck de la demandante cami-naba “por la derecha, pegado a la orilla.” El truck de la de-mandada “le dió con la parte delantera y cuando guiñó asina le dió con la baranda y entonces nos cbocó la capota de nos-otros y caímos debajo de la capota nosotros.”
*7Julián Pizarro, que trabajaba en el truck de la deman-dante, manifestó: “El 17 de abril de 1928 de dos y media a tres de la tarde, yendo nosotros en dirección a Bayamón que venía el truck Mack de Manuel Pérez de Bayamón que venía a mayor velocidad y al el chcntffeur de nosotros verlo venir a mayor velocidad, es una parte que apenas cabían dos trucks, dos carros a mayor velocidad y el chauffeur de nosotros casi paró en verlo venir a mayor velocidad y entonces con la rueda delantera le dió a la rueda delantera de la izquierda de nos-otros y desbarató toda la máquina.”
Lucas Desiderio que también trabajaba en el truck de la demandante arrastrando piedra expresó: “Venía ese carro .Mack y yo iba sentado a la izquierda del truck y le digo a Isaac Claudio, ‘mira que viene ese truck’, y me quité. El Mack venía “a una velocidad como de veinte millas ... le dió con la rueda de alante al truck Seldem ... Al dar ese choque, yo iba sujeto de la capota y me fui con la capota y caí en la carretera ... Le rompió el motor; se le dobló el eje y el chassis y unas cuantas piezas más.”
Félix Clemente encargado de los trucks de la demandante y que iba en el que ocurrió el accidente dijo que caminaban en dirección a'Bayamón cuando vieron venir “el truck Mack H-187 de Sucesores de Manuel Pérez de Bayamón con direc-ción a San Juan a mayor velocidad ... El carro nuestro re-dujo la velocidad y el otro como venía a mayor velocidad quiso aguantar el carro pero no pudo y entonces se le tiró encima al de nosotros que quedó destruido allí.”
Con respecto a la condición del sitio en que ocurrió el ac-cidente declararon por la demandante Aureliano A. Martínez, policía insular, y Félix R. „Zayas, capataz de la carretera, como sigue: el primero, que ese sitio es “estrecho, hay que andar muy despacio;” y el segundo manifestó que “yo estaba pesando trucks ese día y sentí el revoló, del choque y no pude ir de momento y cuando fui había pasado como un cuarto de hora y encontré el truck H — 187 que venía de allá ... El Seldem estaba desbaratado en el lado derecho hacia Baya-*8món.” La carretera es “recta . . . bastante estrecha . . . había que pasar no muy ligero” y para cruzar “reducir la velocidad.” En las orillas de la carretera “lo que había . . . era piedra en bloque, porque no habían arreglado esa parte.”
Al analizar la prueba pone gran énfasis la parte apelante en que la mayor parte de los testigos de la parte apelada eran sus empleados o los empleados de su abogado, dueño de la cantera de la cual se extraía la piedra que cargaba el truck de la demandante. Tal circunstancia no imposibilitaba a los empleados a declarar como testigos. De existir una imposibilidad absoluta la parte demandante se hubiera visto impedida de probar su caso cualquiera que hubiera sido la justicia del mismo.
No hay duda alguna que los testimonios de dichos emplea-dos debieron examinarse con gran cautela. La parte contra-ria por medio de sus abogados tuvo contra ellos el arma po-derosa de la repregunta, que en verdad esgrimió con fuerza y habilidad en este caso.
Podemos dudar y ya dijimos que hemos dudado con res-pecto a si la corte sentenciadora debió o no actuar en la for-ma en que lo hizo, pero esa duda no es suficiente para llegar a la conclusión de que dicho juez sentenciador procediera guiado por la pasión, el prejuicio o la parcialidad o que co-metiera a\gún error tan flagrante que necesariamente debiera concluirse que su juicio estuvo manifiestamente equivocado.
Quizá debamos agregar que cuando pasamos al estudio de las declaraciones de los testigos de la demandada que tam-bién fueron repreguntados extensa y hábilmente, sentimos las mismas vacilaciones. El juicio de la corte de distrito debe subsistir'. No se cometieron los errores que analizamos’.
Por el segundo señalamiento’ se sostiene que “la Corte erró al practicar una inspección ocular y al verificar un ex-perimento en el acto de dicha inspección ocular con vehícu-los que no tomaron parte en el accidente ocurrido, y al fun-dar sus conclusiones de- hecho en dicha inspección ocular y experimento.”
Dice el acta de inspección:
*9“A las 4:00 p. m. del día 30 de diciembre de 1929 se constituyó la Corte en el sitio denominado ‘Terraplén,’ en la Carretera que de Santureé conduce al pueblo de Bayamón, con el fin de practicar una inspección ocular solicitada por las partes.
“Llegado al sitio designado por el Heetómetro 3 del Kilómeto 1 de dicba carretera, la Corte pudo apreciar, con la conformidad de ambas partes, que comparecieron a la inspección, los siguientes ex-tremos :
“El sitio designado en la demanda como aquél en que ocurrió el choque, es un sitio en el que la carretera forma una línea recta, y plana;
“Apreció asimismo la Corte que dicha carretera tiene en dicho sitio un rodaje de cinco (5) yardas más o menos. Aprovechando la circunstancia favorable de encontrarse en dicho sitio un truck Mack, de la misma clase y condición que el que se alega en la de-manda causó el accidente, pudo apreciar la Corte la estructura de dicho carro, su tamaño, y el sitio que razonablemente puede ocupar en aquella carretera. De esta apreciación, la Corte puede determinar que cualquier carro que quede en situación diagonal a virtud de un choque, o por cualquier otro accidente, tiene necesariamente que in-terrumpir el tráfico en aquella carretera.
“La Corte hace constar que ambas partes convienen en que el sitio en donde estuvo constituida ha sido modificado posteriormente al accidente, habiéndose construido allí un malecón o camino, colo-cando mojones a ambos lados de la carretera, y haciendo desapare-cer la pendiente o curva que existía en los dos lados de la misma.
“En este estado de la inspección, la parte demandada manifiesta su inconformidad con la misma por entender que habiendo variado la situación topográfica del sitio donde ocurrió el accidente, no po-día la Corte darse precisa cuenta del sitio tal como existía a la fecha del accidente.
“La Corte entonces dió por terminada la inspección de la cual se levanta la presente acta, que ordena la Corte se una al récord como parte del mismo.”
Y luego el juez sentenciador en su relación del caso y opi-nión expresa lo que sigue:
“La inspección ocular practicada reveló a la Corte que en el sitio en donde ocurrió el suceso, la carretera sigue línea recta y plana, y que aún cuando ha sido ensanchada posteriormente a la fecha del accidente, pudo el Juez hacer su composición de lugar, aprove-chando la favorable circunstancia, primero de observar el truck *10‘Mack’ que figuraba en este pleito,- y en segundo lugar, de poder examinar de cerca otro truck de la misma marca, clase y condición de aquél.”
El artículo 1194 del Código Civil, ed. 1930, igual al 1208 del Código de 1902, ed. 1911 y al 1240 del Código Civil Español, determina que “la prueba de inspección personal del tribunal o juez sólo será eficaz en cuanto claramente permita al tribunal apreciar, por las exterioridades de la cosa inspec-cionada, el hecho que trate de averiguar.”
El acta es clara y lo consignado por el juez sentenciador en su opinión también. La variante se Mzo constar y aquello que se apreció, pudo apreciarse. Lo recto de la carretera y lo estrecho de la misma, subsistían. Además se comprobó por las declaraciones de los testigos incluso de las de los de la parte demandada. Lo ocurrido con el truck que casual-mente pasaba, después de haber visto el juez el de la deman-dada, no monta a tanto como a un experimento bajo circuns-tancias distintas que pudiera conducir a conclusiones equivo-cadas. No hubo error, y si lo hubo no fué perjudicial.
 El tercer señalamiento se formula como sigue: “La Corte erró al aceptar como evidencia fotografías tomadas días después de ocurrido el accidente, cuando la posición del truck había sido variada.”
Las fotografías, debidamente autenticadas, son admisibles como evidencia para ayudar a entender mejor la prueba, o para determinar el sitio, condición o lugar en que se encuen-tran ciertos objetos o cosas que son pertinentes y alusivos a la cuestión en controversia. Véase Dragoni v. U. S. Fire Ins. Co., 36 D.P.R. 469, 473.
Aquí las fotografías — que dicho sea de paso no fueron re-mitidas con la transcripción a esta Corte Suprema — se iden-tificaron como tomadas el día después del accidente. El carro de la demandante no se encontraba en el sitio exacto en que quedó, a virtud del choque, terciado en la carretera, pues a los efectos de restablecer el tránsito fué inmediatamente em-pujado por el propio truck de la demandada hacia una orilla *11de la misma, pero la fotografía ni se presentó ni fné tomada en consideración para ilustrar el modo como quedaron los autos después del choque, sino los desperfectos sufridos por el de la demandante.
La única vez que el juez de distrito se refiere en su opi-nión a la fotografía lo hace en los siguientes términos: ‘ ‘ Que el ‘Seldem’ fué chocado, lo revela no solamente la fotografía, sinola declaración del testigo José Cuevas Padilla, a quién la Corte da entero crédito.” El “Seldem” era el truck de la demandante y Cuevas Padilla declaró como perito de la demandada.
Bajo esas circunstancias, no hubo error en la admisión de la fotografía y si lo hubo no fué perjudicial.
Resta sólo considerar el cuarto error que se refiere a la condena de costas.
Sostiene la apelante que para que pueda condenarse en costas a una parte en un pleito es necesario que se demuestre su culpabilidad, su temeridad y su mala fe y cita los casos de Soto Gras v. Domenech, 42 D.P.R. 524, Morales v. Peña, 40 D.P.R. 186 y Finlay v. Fabián, 24 D.P.R. 152.
No estamos conformes. Cualquiera de dichos elementos es bastante. No es necesaria la concurrencia de los tres. Lo que sucede es que el concepto de culpabilidad a que se refiere el artículo 327 del Código de Enjuiciamiento Civil es sinónimo al de temeridad o mala fe, a los efectos de la imposición de la costas. (Vivas et al. v. Hernaiz, 24 D.P.R. 836; Martínez et al. v. Padilla, 19 D.P.R. 582.) En el caso de Finlay, supra, lo que esta corte dijo citando el de Martínez v. Padilla, supra, fué: “En cuanto a las otras condenas por costas y desembolsos puede imponerlas el juez en cualquier caso discrecionalmente, si existe culpabilidad, temeridad o mala fe.” Los otros dos casos citados no sostienen la contención de la apelante.
Alega también la apelante que habiéndose reducido por la corte la cuantía de la indemnización, no procedía la condena en costas.
*12Tampoco estamos conformes. Es una circunstancia que puede tomarse en consideración para el ejercicio de la dis-creción de la corte tanto para imponer las costas como para graduar la cuantía de las mismas, pero no podemos aceptar que por el solo hecho de que no se conceda toda la indemni-zación reclamada, tenga necesariamente que dejarse de con-denar en costas.
Es verdad que una parte a quien se reclama una cantidad excesiva está justificada en defenderse, pero si ésa es su sola defensa debe limitarse a alegarla, aceptando la responsabili-dad que le corresponda. Si así lo hiciere y la corte le diera la razón, claro está que no podría imponerle el pago de las costas.

Por virtud de todo lo expuesto debe declararse sin lugar el recurso y confirmarse la sentencia recurrida.

El Juez Asociado señor Aldrey está conforme con el re-sultado.